Title: To James Madison from Isaac Shelby, 20 May 1815
From: Shelby, Isaac
To: Madison, James


                    
                        
                            Sir
                        
                        Frankfort May 20th. 1815
                    
                    This letter will be presented to you by Charles Jouit Esquire, a citizen of Kentucky, who for some years was an agent of the Government of

the United States in the Mitchigan Territory, and has during his residence amongst us, been one of the Judges of our Circuit Courts of Law the duties of which he has discharged with much Ability & credit to himself as well as use to his Country.
                    Mr. Jouit is now anxious to fill some Station under the Authority of the General Government pirticularly that of an agent of Indian affairs. Beleiving that in the present state of things our relations with the North Western Indians will become more exten⟨s⟩ive than at any former period I take the liberty to recommend Mr. Jouit to your Excellency for some appointment in the Indian Department which from his long experience, his talents, and decision of Charactor, he is in my opinion well qualified to discharge. I have the honour to be with very great regard Your Excellencys’ Ob. Servant
                    
                        
                            Isaac Shelby
                        
                    
                